DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 24 OCTOBER 2022 has been considered.  Claims 1, 8, 13, 15, 17-19, 22-26 and 29-30 are amended.  Claim 31 is new. Claims 20-21 are canceled. 
Current pending claims are Claims 1-19 and 22-31 are pending and are considered below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 24 OCTOBER 2022, with respect to the objection to the specification, the objection to the drawings and the 112 rejections have been fully considered and are persuasive.  The objection to the specification, the objection to the drawings and the 112 rejections has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-8, 10-14, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRUNELLO, US Publication No. 2012/0180884 A1.
Regarding Claim 1, the BRUNELLO discloses a planar modular microfluidic module, Figure 2, 7, 8-11, comprising: a base layer, Figure 1, face 24, [0024]; a fluidic layer, configured to be attached to and on top of the base layer, Figure 2, 7, 8-11, any one of microfluidic module 20, [0042, 0044]; a physical connector configured to enable lateral connection between adjacent modules, Figure 9 and 11, plates 70, Figure 2 and 3, connector 90 [0047, 0052, 0058, 0060, 0094], said physical connector positioned on at least one lateral side of said planar modular microfluidic module, Figure 9 and 11: and a fluidic connection port configured to enable fluid flow connection between adjacent modules, Figure 9 and 11, inlet 50/outlet 60/openings 71, [0058], wherein said fluidic connection port is located within said physical connector, Figure 11, [0065].  
Additional Disclosures Included are: Claim 4: wherein the planar modular microfluidic module according to claim 1, wherein said fluidic layer comprises fluidic channels for fluid flow between adjacent modules, Figure 8-11.; Claim 5: wherein the  planar modular microfluidic module according to claim 4, wherein said planar modular microfluidic module comprises more than one fluidic connection port arranged in a diagonal manner within at least one physical connector such to enable an imaging system to image the fluidic channels., Figure 10 and 11.; Claim 6: wherein the planar modular microfluidic module according to claim 1 further comprising a top layer configured to be bonded to the fluidic  layer, such to conform the planar modular microfluidic module to a standardized size, Figure 2, face 22, [0042].; Claim 7: wherein the planar modular microfluidic module according to claim 1, further comprising a plug located on the at least one lateral side of said planar modular microfluidic module, said plug configured to prevent flow there through, [0021].; Claim 8: wherein the planar modular microfluidic module according to claim 1, wherein said planar modular microfluidic module comprises more than one physical connector located on the at least one lateral side of said planar modular microfluidic module and arranged in a diagonal orientation relative to the fluidic layer, Figure 11.; Claim 10: wherein the planar modular microfluidic module according to claim 1, wherein said fluidic layer is made of polydimethyl (PDMS), polymethylmethacrylate (PMMA), Polyethylene tereplithalate (PET), polystyrene, polycarbonate, clear 3D printed resin, glass, or any combination thereof, [0042].; Claim 11: wherein the planar modular microfluidic module according to claim 1, wherein said base layer is made of Polydimethylsiloxane (PDMS), polymethyl methacrylate (PMMA), Polyethylene terephthalate (PET), polystyrene, polycarbonate, clear 3D printed resin, glass, or any combination thereof with addition of neodymium or any other strong magnet, [0042].; Claim 12: wherein the planar modular microfluidic module according to claim 1, wherein said planar modular microfluidic module is configured to be imaged by a fluorescence microscope, a confocal microscope, or high content screening (HCS) imaging systems . Examiner’s Note: The claim limitation does not further define the invention structurally and the assembly taught by BRUNELLO is suitable to be imaged by imaging systems including by a fluorescence microscope, a confocal microscope, or high content screening (HCS) imaging systems.; Claim 13: wherein the planar modular microfluidic module according to claim 1, wherein said planar modular microfluidic module is configured to connect to any type of fluidic connector, [0065, 0070]. Examiner’s Note: The claim limitation does not further define the invention structurally and the assembly taught by BRUNELLO is suitable to connect to any type of fluid connector.; Claim 14: wherein the wherein the planar modular microfluidic module according to claim 13, wherein the fluidic connector is selected from a group consisting of: a four-way connector configured to enable fluid flow through four outlets, a three-way connector configured to enable fluid flow through three outlets, a two-way 'L' shaped connector configured to enable fluid flow through two outlets positioned perpendicularly to one another, and a two-way straight connector configured to enable fluid flow through two outlets positioned along one line, Figure 9 and 11, connector in plate 70 with opening 70 and sealing means 80, [0065].; and Claim 31: wherein the planar modular microfluidic module according to claim 1, wherein said fluid flow connection between adjacent modules is not top-oriented, BRUNELLO, Figure 9 and 11, see fluid flow.  
Regarding Claim 28, the reference BRUNELLO discloses an at least one microfluidic connector, Figure 9 and 11, connecting plate [0052], comprising: an at least one physical connector configured to enable lateral connection between adjacent planar microfluidic modules, Figure 9 and 11, said physical connector positioned on at least one lateral side of the planar modular microfluidic module, Figure 9 and 11, see sealing connecting plate 70, [0052]; and an at least one fluidic connection port configured to enable fluid flow connection between adjacent planar microfluidic modules, Figure 9 and 11, inlet 50/outlet 60, [0044, 0045, 0051], wherein said at least one fluidic connection port is located within said at least one physical connector, Figure 9 and 11,  within a planar modular microfluidic module. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 15-19, 22-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over BRUNELLO, US Publication No. 2012/0180884 A1 and further in view of LOCASCIO, US Publication No 2010/0322826 A1, submitted on the Information Disclosure Statement on 23 APRIL 2020, US Patent Application Publications Cite No. 1.
Regarding Claims 2 and 29, the BRUNELLO discloses the claimed invention, but is silent in regards to wherein the device further comprising conduction nodes configured to provide integrated circuitry for electrical connection or data transfer between adjacent modules. 
The LOCASCIO discloses a planar modular microfluidic module comprising: a base layer, Figure 1-4, chip 106/206; a fluidic layer, Figure 1-4, chip 106/206, [0038, 0050], configured to be attached to and on top of the base layer; a physical connector, Figure 3 and 4, 202/302, [0050, 0051], configured to enable lateral connection between adjacent modules, said physical connector positioned on at least one side of said planar modular microfluidic module, Figure 3; and a fluidic connection port, Figure 1 and 4, orifice opening 116, [0039, 0040, 0058], configured to enable fluid flow connection between adjacent modules, wherein said fluidic connection port is located within said physical connector, Figure 1-4, and further comprises conduction nodes configured to provide integrated circuitry for electrical connection or data transfer between adjacent modules, [0015, 0043, 0044].
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the device of BRUNELLO to have conduction nodes configured to provide integrated circuitry for electrical connection or data transfer between adjacent modules as taught by LOCASCIO. 
Additional Disclosures Included are: Claim 9: wherein the planar modular microfluidic module according to claim 1, wherein said physical connector is a magnetic connector, LOCASCIO [0050, 0054].
Applicant’s invention is drawn towards a device, a planar modular microfluidic module. 
Regarding Claim 15, the BRUNELLO reference discloses a planar modular microfluidic module, Figure 2, and 8-11, said planar modular microfluidic module comprising: a base layer, Figure 1, face 24, [0024]; and a fluidic layer, said fluidic layer configured to be attached to and on top of the base layer, Figure 2, 7-11, any one of microfluidic module 20, [0042, 0044]; said base layer and said fluidic layer configured to create a single base module, Figure 1;  a jacket configured to cover said single base module around its lateral sides, Figure 1, members 12, 14, 16, 18, [0043], in order to provide sturdiness to said single base module and create a jacket covered module, Figure 1, wherein said jacket comprises: a physical connector configured to enable lateral connection between adjacent jacket covered modules, Figure 9 and 11, said physical connector positioned on at least one lateral side of said jacket covered module, Figure 9 and 11; and a fluidic connection port configured to enable fluid flow connection between adjacent jacket covered modules, Figure 9 and 11, inlet 50/outlet 70/openings 71, [0058], wherein said fluidic connection port is located within said physical connector, Figure 11, [0065]. 
The BRUNELLO  discloses the claimed invention, but is silent in regards to wherein the module includes a plurality of jacket pieces connected to one another around said single base module via inner magnetic connectors located within each of the plurality of jacket pieces.
The LOCASCIO discloses a planar modular microfluidic module comprising: a base layer, Figure 1-4, chip 106/206; a fluidic layer, Figure 1-4, chip 106/206, [0038, 0050], configured to be attached to and on top of the base layer; a physical connector, Figure 3 and 4, 202/302, [0050, 0051], configured to enable lateral connection between adjacent modules, said physical connector positioned on at least one side of said planar modular microfluidic module, Figure 3; and a fluidic connection port, Figure 1 and 4, orifice opening 116, [0039, 0040, 0058], configured to enable fluid flow connection between adjacent modules, wherein said fluidic connection port is located within said physical connector, Figure 1-4, and a physical connector is a magnetic connector, [0050, 0054], Figure 1-4.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the physical connector to be a magnetic connector, [0050, 0054], as taught by LOCASCIO to provide a magnetic force therebetween sufficient for sealing the first side surface of the first magnetic connector with the first side surface of the microfluidic chip, [0015, 0033], without the use of addition connectors that may involve physical interaction from a user.
Additional Disclosures Included are: Claim 16: wherein the planar modular microfluidic module according to claim 15, wherein said physical connector is a magnetic connector, LOCASCIO, [0050, 0054], Figure 1-4.; Claim 17: wherein the planar modular microfluidic module according to claim 15, wherein said jacket comprises septa positioned between said jacket and said physical connector, said septa configured to maintain leak-proof connections between adjacent jacket covered modules, BRUNELLO  Figure 5, [0078].; Claim 18: wherein the planar modular microfluidic module according to claim 15, wherein said jacket comprises a needle adaptor configured to enable fluidic connection between adjacent jacket covered modules, BRUNELLO  Figure 2 and 12, [0049-0052].  While BRUNELLO does not specifically disclose a needle adaptor, BRUNELLO  teach that there are plurality of fluid treatment feed inlets and a fluid duct, [0049-0052].  It would be obvious to one having ordinary skill in the art before the effective filing date to modify each if the plurality of fluid treatment feed inlets and a fluid duct to have a needle adaptor, so that when a needle is used to add fluid to the device, it is accurately added and there is little risk of spillage of fluid through addition of a needle/syringe.; Claim 19: wherein the planar modular microfluidic module according to claim 15, wherein said jacket is configured to house the single base module with addition of solidified liquid PDMA positioned in between said single base  module and said jacket, BRUNELLO Figure 1, 2 and 12.  Examiner’s Note: The claim language in the instant claim is directed towards intended use of the claim and does not further structurally define the claimed invention.  The invention of BRUNELLO is capable of performing an addition of solidified liquid PDMA positioned in between said single base  module and said jacket.; Claim 22: wherein the planar modular microfluidic module according to claim 15, wherein said jacket further comprises circuitry configured to provide electrical connection between adjacent jacket covered modules, LOCASCIO [0015, 0043, 0044].; Claim 23: wherein the planar modular microfluidic module according to claim 15, wherein said planar modular microfluidic module is capable of performing a biological or an engineering function, BRUNELLO Claim 14.; Claim 24: wherein the planar modular microfluidic module according to claim 15, wherein a plurality of planar modular microfluidic modules is connected to one another, further wherein the order and type of said plurality of planar modular microfluidic modules is interchangeable, BRUNELLO Figure 9-11.; Claim 25: wherein the  planar modular microfluidic module according to claim 15, wherein said planar modular microfluidic module is configured to be imaged by a fluorescence microscope, a confocal microscope. or high content screening (HCS) imaging systems.  Examiner’s Note: The claim limitation does not further define the invention structurally and the assembly taught by BRUNELLO is suitable to be imaged by imaging systems including by a fluorescence microscope, a confocal microscope, or high content screening (HCS) imaging systems.; Claim 26: wherein the planar modular microfluidic module according to claim 15, wherein said jacket covered module comprises at least two physical connectors located on at least one lateral side of said jacket covered module and arranged in a diagonal manner relative to a lateral side of the planar modular microfluidic module, BRUNELLO Figure 9 and 11.; Claim 27: wherein the planar modular microfluidic module according to claim 26, wherein said jacket covered module comprises at least two fluidic connection ports arranged in a diagonal manner within the at least two physical connectors such to enable an imaging system to image fluidic channels connected by the at least two fluidic connection ports, BRUNELLO Figure 2 and 12, plurality of fluid treatment feed inlets and a fluid duct, [0049-0052].
Regarding Claim 30, the BRUNELLO discloses a method for manufacturing a planar modular microfluidic module, [0053], said method comprising: providing a microfluidic base module comprising a base layer, Figure 1, face 24, [0024], and a fluidic layer, Figure 2 and 8-11, any one of microfluidic module 20 with channel 30, [0042, 0044]; providing a plurality of jacket pieces, Figure 2, frame members 12, 14, 16, 18, [0043], said plurality of jacket pieces comprising connectors, Figure 2, connector 90, [0045], and fluidic connections ports, Figure 2, duct 120, [0045], wherein said plurality of jacket pieces are connected to one another around said base module, Figure 1 and 2; assembling the plurality of jacket pieces via connectors located within each of the plurality of jacket pieces to form a jacket, Figure 1, frame members 12, 14, 16, 18 and connectors 90, [0043, 0045], said connectors positioned on at least one lateral side of said jacket, Figure 2, 3, 9 and 11-12, wherein said fluidic connection ports are located within connectors, Figure 2, duct 120 is located within connector 90, [0045]; and fitting the jacket around said microfluidic base module in order to provide modularity, protection and sturdiness to the microfluidic base  module, thereby creating a jacket covered module, Figure 1, [0043].
The BRUNELLO  discloses the claimed invention, but is silent in regards to wherein the module includes a plurality of jacket pieces comprise magnetic connectors, and said magnetic connectors positioned on at least one lateral side of said jacket, wherein said fluidic connection ports are located within said magnetic connectors.
The LOCASCIO discloses a method for manufacturing a planar modular microfluidic module, said method comprising: providing a microfluidic base module comprising a base layer, Figure 1-4, chip 106/206; a fluidic layer, Figure 1-4, chip 106/206, [0038, 0050]; providing a plurality of jacket pieces, said plurality of  jacket pieces comprising magnetic connectors, Figure 5A, connectors 402/404, [0057], fluid connection ports,  Figure 5A, orifices 112, 116, 118, 114, [0044, 0045], and circuitry, [0043, 0044], wherein said plurality of jacket pieces are connected to one another around said base module, Figure 5A; assembling the plurality of jacket pieces via inner magnetic connectors located within each of the plurality of jacket pieces to form a jacket, Figure 5A, [0044, 0045], said magnetic connectors positioned on at least one side of said jacket, Figure 5A, wherein said fluidic connection ports are located within said magnetic connectors, Figure 5A, [0044, 0045]; and fitting the jacket around said microfluidic base module in order to provide modularity, protection and sturdiness to the microfluidic  base module, thereby creating a jacket covered module, Figure 5A, 5B, 6A. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the physical connector to be a magnetic connector, [0050, 0054], as taught by LOCASCIO to provide a magnetic force therebetween sufficient for sealing the first side surface of the first magnetic connector with the first side surface of the microfluidic chip, [0015, 0033], without the use of addition connectors that may involve physical interaction from a user.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BRUNELLO, US Publication No. 2012/0180884 A1 and further in view of LOHF, US Publication No. 2010/0247380 A1, submitted on the Information Disclosure Statement on 23 APRIL 2020, US Patent Application Publications Cite No. 3.
Regarding Claim 3, the BRUNELLO reference discloses the claimed invention, but is silent in regards to wherein said base layer comprises circuitry or electronic components. 
The reference LOHF discloses a planar modular microfluidic module, abstract, Title, Module for a Modular Microfluidic System, Figure 5, [0030-0035], comprising: a base layer; a fluidic layer, configured to be attached to and on top of the base layer, Figure 5, microfluidic part 12 and 12’, [0030-0035]; a physical connector configured to enable lateral connection between adjacent modules, Figure 5, connecting part 14, [0032], said physical connector positioned on at least one side of said planar modular microfluidic module, Figure 5, see location of connecting part 14, [0032]; and a fluidic connection port configured to enable fluid flow connection between adjacent modules, wherein said fluidic connection port is located within said physical connector, Figure 5, connection channels 41, [0032, 0034]; and wherein said base layer comprises circuitry or electronic components, [0003, 0025].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify BRUNELLO with the base layer comprises circuitry or electronic components as taught by LOHF so that movement within each module can be individually electrically controlled, LOHF [0003, 0025].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797